Owen, J.,
in a vigorous dissenting opinion, took issue with the statement contained in the majority opinion “that the taking for grade-separation purposes is always a railroad taking.”
Application of Kaiser, supra, was another condemnation proceeding instituted by a property owner for the purpose of having the amount of his damages ascertained, which resulted from a change in the grade of a street made necessary by the construction of a subway under the tracks of the Chicago & North Western Railway Company. It was there held that a certain ordinance adopted by the common council of the city of Milwaukee, which was partly contractual in nature, should be construed as a direction or an order of the common council to the railway company to construct the subway pursuant to the power conferred upon it by its charter. *72Mr. Justice Owen, speaking for the court, concluded the opinion thus:
“The foregoing considerations bring this case squarely within the doctrine not only of Superior v. Roemer, 154 Wis. 345, 141 N. W. 250, but that of Pabst B. Co. v. Milwaukee, 157 Wis. 158, 147 N. W. 46, and Eisler v. Chicago, M. & St. P. R. Co. 163 Wis. 86, 157 N. W. 534, in which latter cases it was held that, where the duty to separate 'grade crossings rests upon the railroad company, property taken in consummating the separation is taken for railroad purposes and must be compensated for by the railroad company. It follows that the taking here was a taking for a railroad purpose and, no compensation having been made for the property taken, the petitioner is entitled to maintain these proceedings.”
It is clear that all of the four cases reviewed involved the elevation of railroad tracks and the incidental construction of subways thereunder, by railway companies, upon which rested the duty to separate grade crossings. In such situations there can be no doubt that the obligation to compensate persons who have sustained damages resulting therefrom is upon the railroad company. In the case at bar, the raising or lowering of railroad tracks, pursuant to the order of a municipality having power to so order, is not involved. This case involves an overhead crossing constructed by the public authorities pursuant to the provisions of recently enacted legislation, the object of which is to eliminate the dangers and hazards which exist at all railroad grade crossings. This legislation has been enacted to meet a situation occasioned by a remarkable development in the building of good roads over which heavy automobile traffic commonly moves at speeds, which a few years ago would have been considered nothing less than reckless. Legislation looking to the separation of grade crossings springs from the recognized duty of the state to protect thé public from dangerous grade crossings and to eliminate the hazards thereof as rapidly as possible, considering the great average cost of such structures. The legisla*73ture, in its wisdom, has recognized the equity and justice of apportioning the cost thereof between the public, the railways, and the municipalities benefited. The legislature has recognized that the financial burden of building such modern concrete structures as are now required to be built should not in justice be borne by the railroads alone, but should be borne by the public, the railroads, and the municipalities benefited.
Sec. 84.05, authorizes the State Highway Commission to determine the necessity of a grade separation, and, in conjunction with the Public Service Commission, to make a plan of the changes proposed and an estimate of the cost thereof, including the cost of needed right of way, and to make an agreement with all persons concerned as to matters involved in the plans, including the portion of the cost of the contemplated work which the persons shall defray. In case the highway commission finds it impossible to deal by contract with the persons concerned as to the proper distribution and payment of the cost of the work, the highway commission shall lay the matter before the Public Service Commission. The Public Service Commission shall thereupon review the whole proceedings, hold a hearing or hearings thereon, in accordance with the provisions of secs. 195.28 and 195.29, and fix the portion of the cost which is to be paid by the persons or corporations concerned, and the portion of the cost, if any, to be paid by the public, which portion shall be paid from the highway construction fund. The Public Service Commission shall determine the benefits, if any, which will inure to highways not on the trunk highway system, and apportion and charge to the units of government responsible for the construction of such highway a fair portion of the cost. Sec. 84.04 (3) provides:
“Each county may acquire any lands needed to relocate or widen any highway to be improved. Such lands and any other needed lands may be acquired by the county in the *74manner provided by section 83.07 or section 83.08 or by chapter 32.”
Sec. 195.29 (1), referred to.in sec. 84.05, relates to the procedure before the Public Service Commission when its jurisdiction is invoked in such matters. Sec. 195.29 (2), provides:
“The commission shall fix the proportion of the cost and expense of alterations, removals and new crossings, or any other work ordered, including the damages to any person whose land is taken, and the special damages which the owner of any land adjoining the public street or highway shall sustain by reason of a change in the grade of such street or highway, or by reason of the removal of obstructions to view at such crossings, to be paid or borne by the railroad companies and the municipalities in interest. In fixing such proportion, the commission may order such cost and expense so apportioned to be paid by the parties against which the apportionment shall be made.”
The highway commission may on its own motion initiate proceedings relating to the separation of highways crossing railroad tracks at grade, and have the cost of such work apportioned by the public utility commission. These statutes unquestionably show a legislative intention to apportion the cost of such structures between the public, the railroads, and the municipalities benefited. Such structures as are now being built under existing law cannot be regarded as serving railway purposes alone. The public has such a vital interest in the matter of eliminating grade crossings as to justify the expenditure of public funds to render such structures safe, adequate, convenient, and permanent.
It may be noted in passing that ch. 540, Laws of 1909 (secs. 1797 — 12<?, 1797 — 12/, Stats. 1917), which provided that railroad companies might take land by condemnation for the purposes of the law, which sections were given significance by Winslow, C. J., in Chicago, M. & St. P. R. Co. v. Milwaukee, supra, is no longer found in the statutes. It *75is significant that neither under sec. 84.05 nor under sec. 195.29 is there any provision for acquiring by condemnation the lands required. Sec. 84.04, sub. (3), permits the county to acquire lands needed to relocate or widen any highway to be improved, in the manner provided by sec. 83.07 or sec. 83.08, or by ch. 32. Secs. 83.07 and 83,08, relating to the acquisition of lands, quarries, gravel pits, and right of way by counties, clearly show that the legislature intended that the title to any lands so purchased or taken for such highway purposes should be taken in the name of the county.
• It is our conclusion that lands acquired or taken by a county for the purpose of constructing, pursuant to law, an overhead crossing are not taken exclusively for railroad purposes; that the contention of the defendant, that the taking of the plaintiffs’ lands and the interests of others therein, was exclusively a taking for railroad purposes, is not sound.
In the petition herein, it is alleged that the plaintiffs are the owners of certain lands and interests therein; that the highway authorities took possession of said lands. These allegations are sufficient to authorize the institution by the plaintiffs of condemnation proceedings for the purpose of having their damages ascertained. Sec. 32.15, Stats. 1933. Since the contention of the defendants that the taking of the plaintiffs’ lands was for railroad purposes is not sound, the allegations of the answer did not state a defense to the plaintiffs’ petition. For the reasons stated, the order sustaining the plaintiffs’ demurrer to the answer was properly sustained.
By the Court. — Order affirmed.